          Case 3:18-cv-01905-SB                       Document 34                      Filed 03/08/19                     Page 1 of 3




Douglas R. Hookland, OSB No. 872583
drh@scott-hookland.com
Scott ♦ Hookland LLP
9185 SW Burnham
Tigard, OR 97223
P.O. Box 23414
Tigard, OR 97281-3414
(503) 620-4540

Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power




                              IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                                   PORTLAND DIVISION

 UNITED STATES OF AMERICA for the use                                        Case No. 3:18-cv-01905-SB
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a                                            ORDER GRANTING PLAINTIFF
 Delaware corporation, dba CED POWER,                                        LEAVE TO FILE FIRST AMENDED
                                                                             THIRD-PARTY COMPLAINT -
                       Plaintiff,                                            BY STIPULATION

    vs.

 NOV A GROUP, INC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, an Indiana corporation; and
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,

                        Defendants,




PAGE 1 - ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED
         THIRD-PARTY COMPLAINT - BY STIPULATION
                                                  SCOTT ♦           HOOKLAND LLP
                                                                    LAWYERS
                 Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 ♦ Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                   Telephone: 503-620-4540 ♦ Facsimile: S03-620-431 S
            Case 3:18-cv-01905-SB                         Document 34                      Filed 03/08/19                     Page 2 of 3




 UNITED STATES OF AMERICA for the use
 and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., a
 Delaware corporation, dba CED POWER,

                          Third-Party Plaintiff,

      vs.

 INDUSTRIAL ELECTRIC MFG., INC., a
 suspended California entity; and RESOURCE
 ENGINEERED PRODUCTS, LLC, an
 Oregon limited liability company,

                          Third-Party Defendants.


                                                                STIPULATION
            The parties appearing in this action, by and through their respective counsel, hereby

stipulate that plaintiff shall have leave to file a first amended third-party complaint joining The

New IEM, LLC as a third-party defendant.

IT IS SO STIPULATED:

SCOTT ♦ HOOKLAND                   LLP


sl Douglas R. Hookland
Douglas R. Hookland, OSB #872583
drh@scott-hookland.com
Of Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power

Ill

PAGE 2 - ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED
         THIRD-PARTY COMPLAINT-BY STIPULATION
                                                      SCOTT ♦           HOOKLAND LLP
                                                                      LAWYERS
                     Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 ♦ Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                       Telephone: 503~620-4540 ♦ Facsimile: 503-620.4315
      Case 3:18-cv-01905-SB                          Document 34                      Filed 03/08/19                     Page 3 of 3




SEIFER, YEATS, ZWIERZYNSKI & GRAGG, LLP

s/ Dan Gragg
Dan Gragg, OSB #96066
gragg@seifer-yeats. com
Of Attorneys for Defendants Nova Group, Inc.,
Federal Insurance Company, and
Liberty Mutual Insurance Company

MACMILLAN, SCHOLZ & MARKS, P.C.

s/ Christopher B. Marks
Christopher B. Marks, OSB No. 833911
cmarks@msmlegal.com
Of Attorneys for Third-Party Defendant
Resource Engineered Products, LLC


                                                                  ORDER

       Based on the above stipulation, it is hereby

       ORDERED that plaintiff hereby has leave to file a first amended third-party complaint

joining The New IEM, LLC as a third-party defendant.

       Dated this   _&Lt_ day of ;v/ar&h                                 ,2019.


SUBMITTED BY:                                                      U.S. Magistrate Judge

SCOTT ♦ HOOKLAND LLP

s/ Douglas R. Hookland
Douglas R. Hookland, OSB #872583
drh@scott-hookland.com
Of Attorneys for Use Plaintiff and Third-Party Plaintiff
Consolidated Electrical Distributors, Inc., dba CED Power
PAGE 3 - ORDER GRANTING PLAINTIFF LEA VE TO FILE FIRST AMENDED
         THIRD-PARTY COMPLAINT-BY STIPULATION
                                                 SCOTT ♦ HOOKLAND LLP
                                                                 LAWYERS
                Mailing Address: Post Office Box 23414, Tigard, Oregon 97281 ♦ Street Address: 9185 SW Burnham, Tigard, Oregon 97223
                                                  Telephone: 503-620-4540 ♦ Facsimile: 503-620-43 i 5
